EXHIBIT 10.53

THE PNC FINANCIAL SERVICES GROUP, INC.

OUTSIDE DIRECTORS DEFERRED STOCK UNIT PLAN

(As amended and restated effective January 1, 2015)

 

  1. Definitions

In this Plan, except where the context otherwise indicates, the following
definitions apply:

1.1 Account means the bookkeeping account established for each Outside Director
who is entitled to a benefit under the Plan. An Account is established only for
purposes of determining the amount of benefits hereunder and not to segregate
assets or to identify assets that may or must be used to satisfy benefits. An
Outside Director’s Account may be administratively segregated into one or more
subaccounts to reflect benefits that are payable at different times and in
different forms. As used herein, the term “Account” may refer to a subaccount as
the context so requires.

1.2 Beneficiary Designation Form means any form, document or online process
provided by or designated by the Corporation or Department that an Outside
Director completes and submits in order to make or amend his or her beneficiary
designation pursuant to the Plan.

1.3 Board means the Board of Directors of the Corporation.

1.4 Change in Control means a change of control of the Corporation of a nature
that would be required to be reported in response to Item 6(e) of Schedule 14A
of Regulation 14A (or in response to any similar item on any similar schedule or
form) promulgated under the Exchange Act, whether or not the Corporation is then
subject to such reporting requirement; provided, however, that, without
limitation, a Change in Control will be deemed to have occurred if:

(a) any person, within the meaning given in Section 3(a)(9) of the Exchange Act
(including any syndicate or group deemed to be a person under Section 13(d)(3)
of the Exchange Act), excluding employee benefits plans of the Corporation and
its Subsidiaries, is or becomes the beneficial owner (as defined in Rules 13d-3
and 13d-5 under the Exchange Act or any successor provisions thereto), directly
or indirectly, of securities of the Corporation representing 20% or more of the
combined voting power of the Corporation’s then-outstanding securities;
provided, however, that such an acquisition of beneficial ownership representing
between 20% and 40%, inclusive, of such voting power will not be considered a
Change in Control if the Board approves such acquisition either prior to or
immediately after its occurrence;



--------------------------------------------------------------------------------

(b) the Corporation consummates a merger, consolidation, share exchange,
division or other reorganization or transaction of the Corporation (a
“Fundamental Transaction”) with any other corporation, other than a Fundamental
Transaction that results in the voting securities of the Corporation outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) at least 60% of the combined voting power immediately after such
Fundamental Transaction of (i) the Corporation’s outstanding securities,
(ii) the surviving entity’s outstanding securities, or (iii) in the case of a
division, the outstanding securities of each entity resulting from the division;

(c) the shareholders of the Corporation approve a plan of complete liquidation
or winding-up of the Corporation or an agreement for the sale or disposition (in
one transaction or a series of transactions) of all or substantially all of the
Corporation’s assets;

(d) as a result of a proxy contest, individuals who, prior to the conclusion
thereof, constituted the Board (including, for this purpose, any new director
whose election or nomination for election by the Corporation’s shareholders in
connection with such proxy contest was approved by a vote of at least two-thirds
of the directors then still in office who were directors prior to such proxy
contest) cease to constitute at least a majority of the Board (excluding any
Board seat that is vacant or otherwise unoccupied);

(e) during any period of 24 consecutive months, individuals who, at the
beginning of such period, constituted the Board (including, for this purpose,
any new director whose election or nomination for election by the Corporation’s
shareholders was approved by a vote of at least two-thirds of the directors then
still in office who were directors at the beginning of such period) cease, for
any reason, to constitute at least a majority of the Board (excluding any Board
seat that is vacant or otherwise unoccupied); or

(f) the Board determines that a Change in Control has occurred.

Notwithstanding anything to the contrary herein, a divestiture or spin-off of a
Subsidiary or division of the Corporation will not by itself constitute a Change
in Control.

1.5 Committee means the committee appointed by the Board to administer the Plan,
all of the members of which are non-employee directors as defined in Rule
16b-3(b)(3)(i) under the Exchange Act or any similar successor rule. Unless
otherwise determined by the Board, the Nominating and Governance Committee of
the Board will be the Committee.

1.6 Common Stock means the common stock, par value $5.00 per share, of the
Corporation.

1.7 Corporation means The PNC Financial Services Group, Inc. or any successor
thereto.



--------------------------------------------------------------------------------

1.8 Deferred Stock Unit means a phantom unit representing the right to receive,
in cash, an amount based on the value of a Share pursuant to, and in accordance
with, the terms of the Plan.

1.9 Department means the Corporation’s Corporate Secretary’s Department.

1.10 Effective Date means January 1, 2015.

1.11 Exchange Act means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

1.12 Fair Market Value of a Share on a given date means an amount equal to the
fair market value of a Share as determined pursuant to a reasonable method
adopted by the Committee in good faith for such purpose that uses actual
transactions in Common Stock as reported by a national securities exchange or
the Nasdaq National Market. In the absence of a method of valuation specifically
adopted by the Committee, the Fair Market Value of a Share on a given date will
mean the closing price on the New York Stock Exchange of a Share on such date
or, if no such price is reported for that day, on the last preceding day for
which such price is reported.

1.13 Grant Date means the date on which a Deferred Stock Unit is granted by the
Committee or such later date as may be specified by the Committee in authorizing
the grant.

1.14 Grantee means an Outside Director to whom a Deferred Stock Unit has been
granted pursuant to Section 5 and credited to his or her Account.

1.15 Internal Revenue Code means the Internal Revenue Code of 1986, as amended.

1.16 Outside Director means a member of the Board who is not, on the Grant Date,
an officer, as defined in Rule 16a-1(f) under the Exchange Act or any similar
successor rule, or employee of the Corporation or a Subsidiary.

1.17 Payment Election Form means any form, document or online process provided
by or designated by the Committee or Department for use by an Outside Director
to elect the time and manner of payment for amounts credited to his or her
Account.

1.18 Plan means The PNC Financial Services Group, Inc. Outside Directors
Deferred Stock Unit Plan, as amended from time to time.

1.19 Retirement means the date of the Outside Director’s “separation from
service,” as such term is defined under Internal Revenue Code Section 409A and
its corresponding Treasury Regulations and related guidance.



--------------------------------------------------------------------------------

1.20 Share means a share of Common Stock.

1.21 Subsidiary means a corporation, bank, partnership, business trust, limited
liability company or other form of business organization that is a subsidiary of
the Corporation under generally accepted accounting principles.

1.22 Valuation Date means March 31, June 30, September 30, and December 31 of
each year, except as otherwise provided in Section 6.5. If any of the preceding
dates is not a date on which the New York Stock Exchange is open for business,
then the Valuation Date will be the next preceding date on which the New York
Stock Exchange is open for business.

 

  2. Purpose; Eligibility

The Plan is intended to provide a tax-deferred method of compensation to assist
the Corporation in attracting, retaining, and motivating Outside Directors of
outstanding ability and to promote the identification of their interests with
those of the shareholders of the Corporation.

Deferred Stock Units may be granted to each Outside Director (including a
Committee member) who is serving on the Effective Date of the Plan, or is
elected or appointed and duly qualified thereafter, provided that he or she is
serving as an Outside Director on the Grant Date.

 

  3. Administration; Committee Determinations

The Plan will be administered by the Committee or by the Committee Chair in the
exercise of such authority as the Committee may delegate to him or her from time
to time.

In addition to any other powers granted to the Committee, it will have the
following powers, subject to the express provisions of the Plan:

(a) to determine, in its discretion, the Grant Date, the number or dollar value
of Deferred Stock Units to be granted to each Outside Director, the terms upon
which Deferred Stock Units may be acquired or forfeited, and the terms and
conditions of each grant of Deferred Stock Units, which terms and conditions
need not be identical for each Outside Director;

(b) to construe and interpret the Plan;

(c) to make all other determinations and take all other actions necessary or
advisable for the administration of the Plan; and

(d) to delegate to officers or managers of the Corporation or any Subsidiary,
including, without limitation, members of the Department, the authority to
perform administrative functions under the Plan.



--------------------------------------------------------------------------------

Any determinations made or actions taken by the Committee pursuant to this
Section 3 or pursuant to any other provision of the Plan will be made or taken
by the Committee in its sole discretion and will be final, binding and
conclusive for all purposes on all parties, including, without limitation,
Outside Directors and Grantees and their designated beneficiaries.

 

  4. Establishment and Termination of Accounts

The Corporation will establish and maintain an Account in the name of each
Outside Director as of the date on which he or she is first granted an award of
Deferred Stock Units. Deferred Stock Unit awards will be credited to the Outside
Director’s Account on the Grant Date.

 

  5. Grant of Deferred Stock Units; Dividend Adjustments

5.1 Annual Grants of Deferred Stock Units. The Committee may elect to authorize
an annual grant of Deferred Stock Units to each eligible Outside Director, as of
a Grant Date specified by the Committee. In such case, the number of Deferred
Stock Units credited to a Grantee’s Account will be calculated by dividing the
dollar amount specified by the Committee for the annual grant by the Fair Market
Value of a Share as of the Grant Date, rounded down to the nearest whole
Deferred Stock Unit. The Corporation will credit grants authorized by the
Committee pursuant to this Section 5.1, if any, to each eligible Grantee’s
Account as of each annual Grant Date until the Committee acts to supersede its
standing grant authorization.

5.2 Special Grants of Deferred Stock Units. In addition to annual grants of
Deferred Stock Units authorized pursuant to Section 5.1, if any, the Committee
may authorize grants on a special or one-time basis to Outside Directors as of
such Grant Dates and for such purposes as the Committee may deem necessary or
appropriate. The number of Deferred Stock Units credited to a Grantee’s Account
pursuant to such grants either will be the number of Deferred Stock Units
specified in the grant or will be calculated in the same manner as specified in
Section 5.1 for annual grants, as applicable.

5.3 Crediting of Accounts. All Deferred Stock Units granted pursuant to the
Plan, together with any adjustments or interest thereon, will be credited
directly to the Grantee’s Account, subject to the terms and conditions of the
Plan.

5.4 Dividend Adjustments. Deferred Stock Units credited to an Outside Director’s
Account will be adjusted for dividends as set forth in this Section 5.4 until
such time, if any, as the value of the Outside Director’s Account is fixed, in
accordance with Section 10.3 or otherwise pursuant to the Plan.

In the event that the Board declares a cash dividend on Common Stock, the
Corporation will credit to each such Outside Director’s Account, on or as soon
as practicable after each such dividend payment date, a number of Deferred Stock
Units equal in value to the number of Shares



--------------------------------------------------------------------------------

that would have been purchased, rounded down to the nearest whole Share,
determined using the average of the closing prices of Common Stock in New York
Stock Exchange composite transactions for the two trading days immediately
preceding the dividend payment date or such other methodology as is then in
effect for dividend reinvestment under the Corporation’s Dividend Reinvestment
and Stock Purchase Plan, on the basis of the cash dividends that would be paid
on a number of Shares equal to the aggregate number of Deferred Stock Units then
in such Account.

 

  6. Payment Elections

6.1 Payment Elections. Each Outside Director will have an opportunity to
complete a Payment Election Form for Deferred Stock Unit grants. For an election
to be effective for grants made in a particular calendar year, the Outside
Director’s Payment Election Form must be completed and submitted in accordance
with the procedures established by the Department prior to January 1 of such
year. Notwithstanding the previous sentence, in the calendar year in which an
Outside Director first becomes an Outside Director, the Outside Director must
complete and submit a Payment Election Form in accordance with the procedures
established by the Department within 30 days of such person’s becoming an
Outside Director, and such Payment Election Form will be effective only for
grants made after the Payment Election Form is received.

6.2 Duration, Change or Revocation of Payment Election. An Outside Director’s
payment election will become irrevocable as of January 1 of the calendar year
for which the election is to be given effect. In the case of a payment election
made by an Outside Director within 30 days of such person’s first becoming an
Outside Director, the Outside Director’s payment election will become
irrevocable on the day such person submits his or her Payment Election Form, as
described in Section 6.1, and will apply only to grants made after that date.

Once submitted and effective, an Outside Director’s Payment Election Form will
remain in effect unless and until such Payment Election Form is revoked or a new
valid Payment Election Form is submitted in accordance with this Section 6.2
that supersedes the existing Payment Election Form.

An Outside Director may change or revoke his or her Payment Election Form at any
time before January 1 of the calendar year for which such Payment Election Form
will be given effect by submitting a new, properly completed Payment Election
Form or by following such other procedures as are established by the Department
for such purpose. An Outside Director’s change or revocation of his or her
Payment Election Form will be effective beginning with any grants made in the
first calendar year that commences after written notice of the change or
revocation is received.

6.3 Time and Manner of Payment. An Outside Director shall specify the time and
manner of payment of the grants to which the Payment Election Form applies.



--------------------------------------------------------------------------------

Time of Payment. The Outside Director may elect payment beginning on any of the
following dates: (1) Retirement; (2) attaining age 72; (3) the earlier of
Retirement and attaining age 72; or (4) the later of a specified date that is
one of the Valuation Dates in a given year and Retirement.

Manner of Payment. The Outside Director may elect payment either (1) in a lump
sum or (2) in a designated number of annual installments, not to exceed 10
annual installments.

If no valid payment election is made the Outside Director will be deemed to have
elected payment in a lump sum beginning on his or her Retirement.

6.4 Subsequent Elections. An Outside Director who has not already commenced
receiving a distribution with respect to a Deferred Stock Unit grant made
hereunder (a “Deferred Stock Unit Grant”) may subsequently change either the
time or the form of distribution for such Deferred Stock Unit Grant (a
“Subsequent Payment Election”); provided that a Subsequent Payment Election may
be made only if the Subsequent Payment Election (i) is made by filing a new
Payment Election Form no later than 12 months prior to the previously designated
payment date for such Deferred Stock Unit Grant, (ii) is not effective until 12
months have elapsed from the date on which the change is made, and (iii) defers
the date for payment for such Deferred Stock Unit Grant by at least five years
from the previously designated payment date; provided, further, that, for the
avoidance of doubt, any such Subsequent Payment Election shall become
irrevocable as of the date that is 12 months prior to the previously designated
payment date with respect to which the Subsequent Payment Election is made. In
the case of a Subsequent Payment Election with respect to a Deferred Stock Unit
Grant to be distributed in connection with the Outside Director’s Retirement,
the payment date for the Deferred Stock Unit Grant following the Subsequent
Payment Election shall be the payment date determined in accordance with
Section 6.3 as if the Outside Director’s Retirement occurred on the anniversary
of the Outside Director’s actual Retirement that is equal to the product of
(A) five multiplied by (B) the number of Subsequent Payment Elections that the
Outside Director has made with respect to the Deferred Stock Unit Grant to be
distributed in connection with his or her Retirement. In the case of a
Subsequent Payment Election with respect to a Deferred Stock Unit Grant to be
distributed on the earlier of Retirement and attaining age 72, and if the
Outside Director expects his or her Retirement will be after age 72, the Outside
Director must make the Subsequent Payment Election by his or her 71st birthday
and may elect a payment date that is no earlier than age 77 or Retirement. An
Outside Director may make a Subsequent Payment Election in accordance with the
procedures established by the Department. For the sake of clarity, this
Section 6.4 will permit an Outside Director to extend the payment date(s)
(a) for his or her entire Account, or (b) on each grant of Deferred Stock Units
made in any particular year.



--------------------------------------------------------------------------------

6.5 Change in Control. Notwithstanding anything in the Plan to the contrary,
upon the occurrence of a Change in Control: (a) all outstanding Deferred Stock
Units credited to Accounts under the Plan for which a value has not already been
fixed in accordance with the Plan will be valued as of the time immediately
prior to the Change in Control (which will be deemed to be the applicable
Valuation Date); (b) all Deferred Stock Units outstanding at the time of the
Change in Control will be redeemed for cash; and (c) for each Account under the
Plan with a balance outstanding at the time the Change in Control occurs, the
entire balance of the Account will be paid out, in cash, to the current or
former Outside Director or his or her designated beneficiary, as the case may
be, as soon as administratively practicable, but no later than 30 days after the
occurrence of the Change in Control.

 

  7. Beneficiary Designations; Payment Following Death of Outside Director

Each Outside Director may designate, on a Beneficiary Designation Form provided
by the Corporation, one or more beneficiaries to receive any unpaid amounts in
his or her Account, in the event of his or her death. If the Outside Director
has not made a valid beneficiary designation, the value of the Outside
Director’s Account at his or her death will be paid to the Outside Director’s
surviving spouse, or if none, the Outside Director’s estate.

If an Outside Director should die before full payment of the balance in his or
her Account, the designated beneficiary will receive (or, if the Outside
Director has specified multiple beneficiaries, the surviving designated
beneficiaries will receive in equal shares) payment of such unpaid amounts at
the same time and in the same manner as the Outside Director would have received
such amounts had he or she survived. Notwithstanding the foregoing, in the event
that a designated beneficiary survives the Outside Director but dies before
receiving payment of all amounts in the Account due to that beneficiary, the
beneficiary’s estate will receive such unpaid amounts in a lump sum within 90
days after the beneficiary’s death. The estate of a beneficiary who has
predeceased the Outside Director will have no claim to payments under the Plan.

An Outside Director may amend his or her beneficiary designations at any time by
submitting a new, properly completed Beneficiary Designation Form in accordance
with the procedures established by the Department for such purpose.

An Outside Director’s beneficiary designation, including an amendment to an
existing beneficiary designation, shall be effective immediately upon receipt of
such a properly completed Beneficiary Designation Form.

 

  8. Capital Adjustments

Upon the occurrence of a corporate transaction or transactions (including,
without limitation, stock dividends, stock splits, spin-offs, split-offs,
recapitalizations, mergers, consolidations or reorganizations of or by the
Corporation (each, a “Corporate Transaction”)),



--------------------------------------------------------------------------------

the Committee shall make those adjustments, if any, to the number, class or kind
of Deferred Stock Units then outstanding, or shall make such other adjustments,
if any, to the amounts in the Accounts, in either case as the Committee deems
appropriate in its discretion to reflect the Corporate Transaction(s) such that
the rights of the Grantee (or designated beneficiary of a deceased Grantee) are
neither enlarged nor diminished as a result of such Corporate Transaction(s).
The Corporation shall determine the manner in which any fractional Deferred
Stock Units will be treated.

All determinations hereunder shall be made by the Committee, in its sole
discretion, and shall be final, binding and conclusive for all purposes on all
parties, including without limitation the Grantee or his or her designated
beneficiaries.

 

  9. Account Statements

A statement will be sent, no less frequently than once per quarter, to each
current or former Outside Director with a balance in his or her Account as of
the most recent Valuation Date. Such statement will (1) list the aggregate
number of Deferred Stock Units in the Account, including any adjustments made
for dividends pursuant to Section 5.4 or other adjustments pursuant to
Section 8, if applicable, and (2) show (a) the aggregate Fair Market Value of
such Deferred Stock Units as of such Valuation Date, or (b) if the value of the
Account has been fixed, in accordance with Section 10.2 or otherwise pursuant to
the Plan, the notional equivalent cash value remaining in the Account, including
interest thereon in accordance with Section 10.2, as applicable. The
Corporation’s officers may also provide such additional statements, if any, as
they may deem appropriate from time to time.

 

  10. Redemption of Deferred Stock Units for Payment

10.1 Redemption of Deferred Stock Units. The Corporation will redeem Deferred
Stock Units credited to the Outside Director’s Account at such times and in such
amounts as maybe necessary to distribute cash in accordance with the payment
provisions of the Plan.

10.2 Valuation of Deferred Stock Units Redeemed for Payment. Except as set forth
below, Deferred Stock Units being redeemed for payment will be valued as of the
applicable Valuation Date at the higher of the following: (a) the Fair Market
Value of a Share on the applicable Valuation Date; and (b) the average Fair
Market Value of a Share for all trading days during the 12-month period
immediately preceding the applicable Valuation Date.

If the Outside Director has elected payment with respect to all or a portion of
the Deferred Stock Units in his or her Account other than in a lump sum on
Retirement, then upon such Outside Director’s Retirement, such Deferred Stock
Units as are not required to be redeemed for payment at Retirement will be
assigned a notional equivalent cash value as of the Valuation Date immediately
following Retirement equal to their value had they been redeemed



--------------------------------------------------------------------------------

for a lump sum payment upon Retirement at that time. Thereafter, such fixed
amount portion of the Account will not receive adjustments for dividends
pursuant to Section 5.4 but will be credited with interest thereon until the
Valuation Date immediately preceding payment at a fair market interest rate
approved by the Committee. In the absence of a rate or method of determining
such rate specifically adopted by the Committee, such rate will be equal to the
10-year U.S. Treasury Note rate as reported in The Wall Street Journal for the
last week of the previous calendar quarter (converted to a quarterly rate). For
the avoidance of doubt, where the distribution of an Outside Director’s Account
that is subject to the foregoing interest rate adjustment coincides with the end
of the calendar quarter, the distribution shall be deemed to occur after the
determination of the balance of the Account for purposes of crediting interest
on the Account.

10.3 Redemption to Be Made in Cash. Deferred Stock Units will be redeemed only
for cash.

 

  11. Account Payments

11.1 Form, Timing and Valuation of Distribution. All payments from an Account
will be made solely in cash. Payment will commence within 30 days of the first
Valuation Date on or after the date upon which payments are to commence under
Section 6.3 (or if applicable, Section 6.4), and the amount to be paid will be
based on the Account balance on such Valuation Date, determined in accordance
with Section 10.2.

If an Outside Director elected the annual installment payment option, the amount
of each installment to be paid will be determined by dividing the balance in the
Account to be paid in the form of installments by the number of installments
remaining to be paid. The Deferred Stock Units or notional cash value, as the
case may be, remaining in an Account subject to installment payouts will
continue to be subject to adjustment for dividends in accordance with
Section 5.4 or credited with interest in accordance with Section 10.2, as
applicable. Each annual installment payment following the first annual
installment payment will be paid on or before 30 days after the Valuation Date
immediately following each subsequent anniversary of the specified beginning
payment date, except as otherwise provided in Section 7 upon the death of a
designated beneficiary after beginning to receive payments from the Account but
before all amounts due to that designated beneficiary have been paid.

11.2 Unforeseeable Emergency Withdrawal. In the event of an unforeseeable
emergency that is a severe financial hardship to an Outside Director resulting
from (a) an illness or accident of the Outside Director, the Outside Director’s
spouse, the Outside Director’s designated beneficiary, or the Outside Director’s
dependent (as defined in Internal Revenue Code Section 152, without regard to
Internal Revenue Code Sections 152(b)(1), (b)(2), and (d)(1)(B)), (b) loss of
the Outside Director’s property due to casualty (including the need to rebuild a
home following damage to a home not otherwise covered by insurance, for example,
not as a result of a



--------------------------------------------------------------------------------

natural disaster), or (c) other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the Outside
Director, an Outside Director may file a notice with the Department to be
presented to the Committee, advising it of the circumstances of the
unforeseeable emergency and requesting a withdrawal of such Outside Director’s
Account or a portion of the Account. The Committee, in its sole discretion, will
make determinations as to what constitutes an unforeseeable emergency in
accordance with the requirements under Internal Revenue Code Section 409A and
section 1.409A-3(i)(3) of the Treasury Regulations.

Upon approval of the Committee, payment amounts to an Outside Director on
account of an unforeseeable emergency will be made in a single lump sum cash
payment as soon as administratively practicable, but, in any event, no later
than 30 days after such approval. The unforeseeable emergency withdrawal will be
based upon the Fair Market Value of a Share on the Valuation Date or, as
applicable, the notional cash value, immediately preceding the date that the
unforeseeable emergency withdrawal is approved. A withdrawal by an Outside
Director on account of an unforeseeable emergency will have no effect on any
amounts remaining in such Outside Director’s Account, and will not have any
effect on any current or future deferral after the withdrawal. Withdrawals of
amounts because of such unforeseeable emergency will only be permitted to the
extent reasonably necessary to satisfy the unforeseeable emergency plus amounts
necessary to pay taxes reasonably anticipated as a result of the distribution,
after taking into account the extent to which such unforeseeable emergency is or
may be relieved (i) through reimbursement or compensation by insurance or
otherwise, or (ii) by liquidation of the Outside Director’s assets, to the
extent the liquidation of such assets would not itself cause a financial
hardship.

 

  12. Effective Date of the Plan; Term of the Plan

This amendment and restatement is effective as of January 1, 2015. The Plan was
most recently amended and restated effective as of January 1, 2012 and
previously amended and restated effective January 1, 2008. For the sake of
clarity, grants of Deferred Stock Units on and after January 1, 2008 are to be
administered in accordance with this Plan. Grants of Deferred Stock Units on and
after January 1, 2005 through December 31, 2007 are to be administered in
accordance with The PNC Financial Services Group, Inc. Outside Directors
Deferred Stock Unit Plan, as amended and restated effective April 27, 2004, and
Internal Revenue Code Section 409A, and its corresponding proposed and final
Treasury Regulations and related transition guidance, where applicable. Grants
of Deferred Stock Units before January 1, 2005 are to be administered in
accordance with The PNC Financial Services Group, Inc. Outside Directors
Deferred Stock Unit Plan, as amended and restated effective April 27, 2004, or
any other plan documents in effect at the applicable Grant Date.



--------------------------------------------------------------------------------

The Plan will continue in effect until terminated by the Board or the Committee
pursuant to Section 14.8. Notwithstanding anything in the Plan to the contrary,
no Deferred Stock Units maybe granted under Section 5.1 or Section 5.2 after
termination of the Plan or after the occurrence of a Change in Control. The
termination of the Plan will not affect the validity of any Deferred Stock Unit,
including any features thereof, credited to an Account on the date of
termination.

 

  13. Indemnification of Committee

In addition to such other rights of indemnification as they may have as
directors or as members of the Committee, the members of the Committee will be
indemnified by the Corporation against the reasonable expenses, including
attorneys’ fees, actually and reasonably incurred in connection with the defense
of any action, suit or proceeding, or in connection with any appeal therein, to
which they or any of them may be a party by reason of any action taken or
failure to act under or in connection with the Plan or any Deferred Stock Unit
granted hereunder, and against all amounts reasonably paid by them in settlement
thereof or paid by them in satisfaction of a judgment in any such action, suit
or proceeding, if such members acted in good faith and in a manner that they
believed to be in, and not opposed to, the best interests of the Corporation.

 

  14. Miscellaneous Provisions

14.1 No Right or Obligation of Continued Service. Nothing contained herein will
entitle an Outside Director to continue to serve as a member of the Board or
require an Outside Director to continue to provide services as a member of the
Board. The termination of an Outside Director’s service as a member of the Board
will have no effect on his or her rights hereunder, except as otherwise provided
herein.

14.2 No Shareholder Rights. The sole interest of an Outside Director hereunder
will be the right to receive the cash payments provided for herein as and when
the same becomes due and payable. An Outside Director will have no rights as a
shareholder of the Corporation with respect to Deferred Stock Units credited to
his or her Account.

14.3 Nonalienability. Except for the withholding of any tax under applicable
law, no Deferred Stock Units or other amounts credited to an Account or any
amount payable at any time hereunder will be subject in any manner to
alienation, sale, transfer, assignment, pledge, attachment or other legal
process, or encumbrance of any kind (including as the result of any domestic
relations order). Any attempt to alienate, sell, transfer, assign, pledge,
attach or otherwise encumber any such Deferred Stock Units or amount, whether
currently or hereafter payable, will be void. Except as otherwise specifically
provided by law, no Deferred Stock Units or amount payable hereunder will, in
any manner, be liable for or subject to the debts or liabilities of an Outside
Director or his or her designated beneficiary.



--------------------------------------------------------------------------------

14.4 Withholding. Payments made by the Corporation hereunder will be subject to
any applicable tax-withholding requirements and to such other deductions as are
required at the time of such payment under any income tax or other law, whether
of the United States or any other jurisdiction.

14.5 Headings. Headings used herein are included solely for convenience of
reference and shall not alter the meaning or interpretation of any of the
provisions of the Plan.

14.6 Successors. The Corporation shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Corporation to expressly
assume the Corporation’s obligations hereunder in the same manner and to the
same extent that the Corporation would be required to perform if no such
succession had taken place. The Plan will inure to the benefit of and be
enforceable by each Outside Director and each Outside Director’s personal or
legal representatives, designated beneficiaries, executors, administrators,
successors, heirs, distributees, devisees and legatees.

14.7 Status as Unsecured Creditor; Funding of Payments. All Account balances
will constitute unsecured contractual obligations of the Corporation. In the
sole discretion of the Corporation, the Corporation or any of its affiliates may
establish or maintain a nonqualified grantor trust and make contributions
thereto for the purpose of providing a source of funds to make payments
hereunder as they become due and payable; provided, however, that no such trust
will result in an Outside Director or any designated beneficiary being required
to include in gross income for federal income tax purposes any amounts payable
hereunder prior to the date of actual payment. Notwithstanding the establishment
or maintenance of any such trust, Outside Directors’ and their designated
beneficiaries’ rights hereunder will be solely those of a general unsecured
creditor of the Corporation.

14.8 Termination and Amendment of Plan. The Plan may be terminated or amended at
any time by the Board upon the recommendation of the Committee, or by the
Committee, without the consent of any current or former Outside Director for
whom an Account has been established, provided that any termination or amendment
will be of general application to all Outside Directors participating in the
Plan (and their designated beneficiaries) and will not, without the specific
written consent of any such Outside Director (or designated beneficiary)
adversely affect: (a) any Deferred Stock Units or amounts theretofore credited
to an Account; or (b) the right of an Outside Director (or designated
beneficiary) to receive all amounts due and payable with respect to an Account.
Any amendment to the Plan pursuant to this Section 14.8 will be effective as of
the date such amendment is so approved or as of such later date as may be
specified by the Board or the Committee when amending the Plan.

14.9 Severability. Whenever possible, each provision of this Plan will be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Plan is held to be prohibited by or invalid under
applicable law, then (i) such provision will be deemed to be amended to, and to
have contained from the outset such language as is necessary to, accomplish the
objectives of the provision as originally written to the fullest extent
permitted by law, and (ii) other provisions of this Plan will remain in full
force and effect.



--------------------------------------------------------------------------------

14.10 Limitations on Claims. Any claim or action by any Outside Director or
beneficiary to recover benefits allegedly due under the Plan or by reason of any
law or that relates to the Plan and seeks a remedy, ruling or judgment of any
kind against the Plan may not be commenced in any court or forum (a “Judicial
Claim”) until after the Outside Director or beneficiary has made a claim in
writing to the Department that raises all arguments and produces all evidence
that the Outside Director or beneficiary believes supports the claim or action
(an “Administrative Claim”). The Outside Director shall be deemed to have waived
every argument and the right to produce any evidence not submitted in the
Administrative Claim. Any Judicial Claim must be commenced in a court of
competent jurisdiction or appropriate forum, no later than 24 months after the
earliest of the date that payment was first made, or allegedly due, under the
Plan or the first date the Outside Director beneficiary knew or should have
known the principal facts on which such claim or action is based; provided,
however, that, if the Administrative Claim is commenced within the 24-month
period, the period for commencing a Judicial Claim shall expire on the later of
the date upon which the 24-month period ends and the date that is three months
after a final notice of denial is sent by the Department. Any claim or action
filed in a court or other forum after the end of the 24-month period (or, if
applicable, after the end of the three-month period following conclusion of the
Administrative Claim) will be time-barred.

14.11 Governing Law. The Plan will be construed in accordance with and governed
by the laws of the Commonwealth of Pennsylvania, without reference to its
conflicts-of-laws provisions.

14.12 Compliance with Law. This Plan is intended to comply with applicable law.
Without limiting the foregoing, the Plan is intended to comply with the
applicable requirements of Internal Revenue Code Section 409A, and will be
administered in accordance with Internal Revenue Code Section 409A and its
corresponding Treasury Regulations and related guidance to the extent that
Internal Revenue Code Section 409A applies to the Plan. Notwithstanding anything
in the Plan to the contrary, distributions from the Plan may only be made in a
manner, and upon an event, permitted by Internal Revenue Code Section 409A and
its corresponding Treasury Regulations and related guidance. If any payment or
benefit cannot be provided or made at the time specified herein without
incurring penalties under Internal Revenue Code Section 409A, then such payment
or benefit will be provided in full at the earliest time thereafter when such
penalties will not be imposed. For purposes of Internal Revenue Code
Section 409A, a series of installment payments shall be treated as a single
payment. To the extent that any provision of the Plan would cause a conflict
with the applicable requirements of Internal Revenue Code Section 409A, or would
cause the administration of the Plan to fail to satisfy the applicable
requirements of Internal Revenue Code Section 409A, such provision shall be
deemed null and void to the extent permitted by applicable law.